JUDGE LEWIS
DELIVERED THE OPINION OP THE COURT.
Appellee brought this action February, 1889, to recover of appellant judgment for twice the amount of interest alleged to have been paid, at the rate of eight per cent, per annum, within two years previous to that date on two notes which he had executed to it; and judgment having been rendered for the amount prayed for, and interest thereon from date of the judgment, less amount of a note and interest pleaded as a set-off, this appeal is prosecuted.
The statements of the petition were not controverted, and the two questions presented and argued are, as to jurisdiction of the court and amount of recovery, the latter involving construction of sections 5197 and 5198 of the Revised Statutes of the United States. Both of these questions have been considered and determined at the present term of this court in the case of Henderson National Bank v. Alves, &c., ante, p. 142, and need not be further discussed.
It was in that case held «.hat a circuit court of this State “has jurisdiction of the action authorized by section 5198 to be brought to recover i?k twice the amount of interest paid, where the rate charged, reserved or received by a national bank exceeds what is *183authorized by section 5197 to be so charged, reserved or received, which is six per cent.” It was also held that the criterion of recovery in such case, according to the plain language of the statute, is “twice the amount of interest” paid, and not merely twice the amount of the usury.
It being alleged in the petition, and not denied, the interest sought to be recovered back was all paid within two years next before commencement of the action, it is not necessary to decide, as was done in the case mentioned, at what time the limitation of two years began to run in this case.
There being, in our opinion, no error of the lower court in this case, the judgment is affirmed.